PER CURIAM.
Plaintiff recovered a judgment for $334.17, damages and costs, for being bitten by defendant’s horse. There was a conflict of proof as to the ownership of the horse and as to the viciousness of the animal being known to defendant. The latter’s daughter, however, admits identity of the defendant as the man shown to be the owner of the hopse. The defendant was not called as a witness at all. It also appears that the horse was frequently kept muzzled, which implies knowledge of his viciousness. _ No contributory negligence on part of plaintiff was proven. The jury were warranted in finding for plaintiff. No claim that damages awarded are excessive.
The defendant also appeals from an order adjourning the trial upon payment of costs to defendant. This was allowable under section 195 of the municipal court act (Laws 1902, p. 1548, c. 580).
Judgment affirmed, with costs.